Citation Nr: 1112486	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-11 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement of educational assistance benefits under Chapter 30, Title 38, United States Code, for licensing and certification fees (LAC) associated with examinations taken in March 2005, September 2005, September 2006, and March 2007 administered by the Puerto Rico Board of Bar Examiners.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  In March 2005, September 2005, September 2006, and March 2007, the Veteran took tests administered by Puerto Rico Board of Bar Examiners.  

2.  In June 2008, the Veteran filed a claim for reimbursement by VA for the LAC costs, in the amount of $ 950.00, associated with the tests taken in March 2005, September 2005, September 2006, and March 2007.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for LAC fees associated with examinations taken in March 2005, September 2005, September 2006, and March 2007, administered by the Puerto Rico Board of Bar Examiners.  38 C.F.R. §§ 21.1029, 21.7131(a)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).

Because the law and not the evidence are dispositive in the instant case, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")

Factual Background

The Veteran's claim for Chapter 30 educational benefits (VA Form 22-1990) was received in November 2001 and subsequently these benefits were awarded.  

In June 2008, the Veteran filed an application for reimbursement for costs associated with LAC for tests administered by the Puerto Rico Board of Bar Examiners.  Specifically, reimbursement was requested for the costs of tests administered by the Puerto Rico Board of Bar Examiners taken in March 2005, September 2005, September 2006, and March 2007.  The file contains certification from the Commonwealth of Puerto Rico Board of Bar Examiners dated in April 2008 and received by VA with the Veteran's June 2008 claim, reflecting that the Veteran took tests at those times, incurring costs totaling $ 950.00.  

In a November 2008 letter, the RO advised the Veteran that her claim could not be granted and costs could not reimbursed for any LAC fees she paid for more than one year before the claim for such payment was received by VA.  It was explained that in this case, the claim was received in June 2008, and that therefore the earliest time that reimbursement could be made was from June 2007, but no earlier.  It was further noted that the costs in this case were associated with testing completed between March 2005 and March 2007.  

Analysis

The Veteran requests reimbursement of LAC fees associated with examinations taken in March 2005, September 2005, September 2006, and March 2007 administered by the Puerto Rico Board of Bar Examiners, in the total amount of $ 950.00.  

Educational assistance benefits are available to a veteran who first becomes a member of the Armed Forces or first enters on active duty as a member of the Armed Forces after June 30, 1985, and who served at least three years of continuous active duty or in the case of an individual whose initial period of active duty is less than three years, serves at least two years of continuous active duty.  38 U.S.C.A. § 3011.

VA will pay educational assistance to an eligible veteran or servicemember while he or she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2010).  VA will award educational assistance for the cost of a licensing or certification test only when the claimant takes such test:

(i)	While the test is approved under 38 U.S.C. chapter 36;

(ii)	While the veteran is eligible for educational assistance under this subpart; and;

(iii)	No more than one year before the date VA receives a claim for reimbursement of the test.  38 C.F.R. § 21.7131(a)(2) (2010).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance: (1) If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by Sec. 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim; (2) If a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim; (3) If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.

The Veteran's application for reimbursement was received by VA in June 2008, more than one year after the LAC test dates for which reimbursement is sought.  There is no indication on file of any claim for payment or reimbursement for LAC fees filed prior to that time.  The Commonwealth of Puerto Rico Board of Bar Examiners certified the Veteran's LAC dates and fees in April 2008; however that certification was not received by VA until June 2008, when it was received at the same time as the reimbursement claim.  As such, the Veteran is not entitled to payment or reimbursement for licensing and certification testing which was undertaken and completed more than one year prior to the date of her application.  See 38 C.F.R. § 21.7131(a).  

To the extent that the Veteran maintains that she was not aware of or informed of the filing deadlines for the benefit she seeks, it has been held by the Courts that such matters as the appellant contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court of Appeals for Veterans Claims has noted that the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260. Moreover, there is no statutory or regulatory provision for any exceptions to the filing requirements that apply to this case, and there is no document which can be considered as an informal claim for reimbursement filed earlier than June 2008.

The regulatory criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the Veteran the reimbursement she seeks for LAC fees associated with testing administered by The Puerto Rico Board of Bar Examiners between March 2005 and March 2007, as her claim for reimbursement was not received until June 2008.  The law in this case is dispositive; the Veteran's claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for licensing and certification fees associated with examinations taken in March 2005, September 2005, September 2006, and March 2007 administered by the Puerto Rico Board of Bar Examiners, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


